Case 1:15-cr-00252-PKC-RML Document 1522 Filed 04/12/21 Page 1 of 6 PageID #: 26485




                                  Gary L. Cutler, P.C.
                                        Attorney-At-Law
                                     160 Broadway, Suite 600
                                      New York, NY 10024
                                                                                      Tel.: (917) 628-9062
                                                                          Email: garycutlerlaw@gmail.com

                                                         April 11, 2021

   Hon. Pamela K. Chen
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

   Re: United States v. Reynaldo Vasquez, 15-cr 252 (S-3) (PKC)

   Dear Judge Chen:

           I write to present Mr. Vasquez’s pre-trial release proposal. The United States Attorney’s
   Office has consented to the proposal. We are proposing a hearing on Thursday, April 15, at
   either 2 pm or 4 pm or at Your Honor’s convenience.

           Mr. Vasquez will sign a $1 million appearance bond, cosigned by his sister-in-law, Ana
   L. Ariza (“Laura”), and her husband, Jose Ariza. Mr. Vasquez will be on home confinement
   with location monitoring in Houston at the home of his other sister-in-law, Marina Cruz. Mr.
   Vasquez will be allowed the usual reasons to leave the home including to attend religious
   services, medical visits and to attend Court in the Eastern District of New York. When Mr.
   Vasquez is released, his son, Javier Vasquez, will assist him with travelling to Houston. I
   respectfully request that the order include the ability to travel to Houston by car and back again
   to Brooklyn for court appearances.

          Laura and Jose Ariza’s address and phone are:

                          REDACTED
                          REDACTED, TX REDACTED

                          Laura Ariza’s phone: REDACTED
                          Jose Ariza’s phone: REDACTED


          Marina Cruz’s address and phone are:

                          REDACTED
                          REDACTED TX
                          REDACTED
Case 1:15-cr-00252-PKC-RML Document 1522 Filed 04/12/21 Page 2 of 6 PageID #: 26486




                               Marina Cruz’s phone: REDACTED

          Laura Ariza works at REDACTED and makes $18 per hour. Please see the attached
   paystubs. Laura Ariza grossed $1,178.10 and netted $972.98 during the pay period 3/7/21 to
   3/20/21. During the pay period 2/21/21 to 3/6/21, Ms. Ariza grossed $1,245.60 and netted
   $1,026.32.

          Jose Ariza works at REDACTED. For the pay period 3/6/21 to 3/19/21, Mr. Ariza
   grossed $3,011.44 and netted $2,228.48. For the pay period 2/20/21 to 3/5/21, Mr. Ariza
   grossed $2,607.97 and netted $1,931.29.

          Marina Cruz does not work.

     The U.S. Attorney’s Office, by AUSA Kristen Mace, will be proposing additional conditions,
                    for example, that Mr. Vasquez have no contact with any of his co-defendants.


                                                     Sincerely,

                                                     Gary L. Cutler, P.C.


                                              By:    _/s/ Gary L. Cutler____
                                                     Gary L. Cutler

   Enc.
Case 1:15-cr-00252-PKC-RML Document 1522 Filed 04/12/21 Page 3 of 6 PageID #: 26487




        REDACTED
        REDACTED TX REDACTED




             AnaL. Ariza
             REDACTED
             REDACTED TX
             REDACTED




                                    Cl'leok num


     L. Ariza, REDACTED
                                                                         .    �
                                       Rate                             Used " A.v'ailab e
1&arnings and Hours          ,Qty
Hourly                      65:27      18.1 00                           0:00        4:00
s Ok Hourly                                                             24:00
                                                                         '
                                                                       Ii'\
Hal day Pay
                            65�7
Taxes
Medicare Employee Addi Tax
Federal Wlthholding
SOOia.l Secwity Em,ployee
Med care Employee
Case 1:15-cr-00252-PKC-RML Document 1522 Filed 04/12/21 Page 4 of 6 PageID #: 26488




                .REDACTED
                REDACTED TX REDACTED




                         Ana L. Ariza
                         1REDACTED
                         REDACTED, TX
                         REDACTED


                                                                  j

                                                                  JI
                                                                  I                           ..:,
                                                                            I'· Pay Date: 03/fat2021
           Employee Pay Stub            Che Employee                   1
                                                                           "
           Ana L Ariza, REDACTED

                                                .11
                                           l
           'Eamlngs and Houts       Qty        .Ra                                   Used      Availabl
           Hourly                  69:12 · 18.                              0         0:00             ·2:00
           SJck Houtly                                                      0        24:00
           Hollday�ay
                                   69:12
          'taxes
          MedJcare Employee Addi Tax
          Federal Withhold ng
          Social Security Employee
          Medicare Employee


          Net Pay
           Case 1:15-cr-00252-PKC-RML Document 1522 Filed 04/12/21 Page 5 of 6 PageID #: 26489


REDACTED                                                                                                                               Pay Statement
                                                                                                                                       Period Start Date 03/06/2021
                                                                                                                                       Period End Date       03/19/2021
                                                                                                                                       Pay Date              03/26/2021
                                                                                                                                       Document              408704
                                                                                                                                       Net Pay               $2,228.48

Pay Details
JOSE ARIZA                                    Employee Number REDACTED                  Pay         5 Owned
REDACTED                                                                                Group
                                              SSN               XXX-XX-XXXX
REDACTED USA                                                                            Location    REDACTED
                                              Job               Service Manager
                                                                                        Site        REDACTED
                                              Pay Rate          $28.5600
                                              Pay Frequency     Biweekly

Earnings

Pay Type                       Period Start                   Period End                            Hours                 Pay Rate                   Current                    YTD
Drive Time                                                                                          0.0000                 $0.0000                      $0.00                $28.56
Group Term Life                                                                                                                                         $1.87                $10.54
Holiday                                                                                             0.0000                 $0.0000                      $0.00               $907.30
Overtime                                                                                            8.6700                $42.8400                   $371.42               $1,450.36
Personal Day                                                                                        8.0000                $28.5600                   $228.48                $228.48
Preimum OT LB                                                                                                                                           $6.71                $17.53
Qtrly PerfBonus                                                                                     0.0000                 $0.0000                      $0.00               $288.42
Regular Pay                                                                                        73.6700                $28.5600                  $2,104.02             $11,106.85
Renewal Bonus                  02/01/2021                     02/28/2021                                                                             $298.94                $737.30
Retroactive Pay                                                                                     0.0000                 $0.0000                      $0.00                $70.97
Sick Pay                                                                                            0.0000                 $0.0000                      $0.00               $307.54
Vacation                                                                                            0.0000                 $0.0000                      $0.00              $1,230.15




Total Hours Worked 0.0000           Total Hours 90.3400


Deductions

                                                                                          Employee                                                     Employer
Deduction                                                 Pre-Tax                    Current                          YTD                         Current                       YTD
Group Term Life                                                 No                     $1.87                        $10.54                          $0.00                      $0.00
Pretax Dental                                                  Yes                    $28.74                       $172.44                          $9.58                    $57.48
Pretax Medical                                                 Yes                   $256.01                      $1,536.06                       $475.44                  $2,852.64
Vision                                                         Yes                     $6.42                        $38.52                          $2.15                    $12.90
Basic Life                                                      No                     $0.00                         $0.00                          $1.78                    $10.58
ER Burden Rate                                                  No                     $0.00                         $0.00                        $150.57                   $819.20
Long Term Disab                                                 No                     $0.00                         $0.00                          $4.95                    $29.40
Short Term Disa                                                 No                     $0.00                         $0.00                          $7.64                    $45.40


Taxes

Tax                                                                                                                                  Current                                    YTD
Federal Income Tax                                                                                                                   $281.82                               $1,418.96
Employee Medicare                                                                                                                     $39.45                                $212.24
Social Security Employee Tax                                                                                                         $168.65                                $907.49


Paid Time Off                                                                            Net Pay Distribution

                                                                                         Account Number                         Account Type                                Amount
                                                                                         xxxxxxREDACTED                         Checking                                   $2,228.48
                                                                                         Total                                                                             $2,228.48


Pay Summary

                                     Gross                                 FIT Taxable Wages                     Taxes                         Deductions                   Net Pay
Current                           $3,011.44                                        $2,720.27                   $489.92                            $293.04                  $2,228.48
YTD                              $16,384.00                                       $14,636.98                  $2,538.69                          $1,757.56                $12,087.75
           Case 1:15-cr-00252-PKC-RML Document 1522 Filed 04/12/21 Page 6 of 6 PageID #: 26490


REDACTED                                                                                                                   Pay Statement
                                                                                                                           Period Start Date 02/20/2021
                                                                                                                           Period End Date        03/05/2021
                                                                                                                           Pay Date               03/12/2021
                                                                                                                           Document               406975
                                                                                                                           Net Pay                $1,931.29

Pay Details
JOSE ARIZA                             Employee Number REDACTED                   Pay        5 Owned
REDACTED                                                                          Group
                                       SSN                 XXX-XX-XXXX
REDACTED TX                                                                       Location   REDACTED
                                       Job                 Service Manager
REDACTED USA                                                                      Site       4610 - REDACTED
                                       Pay Rate            $28.5600
                                       Pay Frequency       Biweekly

Earnings

Pay Type                                                          Hours                      Pay Rate                             Current                          YTD
Drive Time                                                        0.0000                       $0.0000                              $0.00                        $28.56
Group Term Life                                                                                                                     $1.87                         $8.67
Holiday                                                           0.0000                       $0.0000                              $0.00                       $907.30
Overtime                                                          5.5000                     $42.8400                             $235.62                      $1,078.94
Preimum OT LB                                                     0.0000                       $0.0000                              $0.00                        $10.82
Qtrly PerfBonus                                                   0.0000                       $0.0000                              $0.00                       $288.42
Regular Pay                                                      80.0000                     $28.5600                         $2,284.80                        $9,002.83
Renewal Bonus                                                     0.0000                       $0.0000                              $0.00                       $438.36
Retroactive Pay                                                   0.0000                       $0.0000                              $0.00                        $70.97
Sick Pay                                                          3.0000                     $28.5600                              $85.68                       $307.54
Vacation                                                          0.0000                       $0.0000                              $0.00                      $1,230.15




Total Hours Worked 0.0000        Total Hours 88.5000


Deductions

                                                                                    Employee                                                  Employer

Deduction                                              Pre-Tax                 Current                         YTD                    Current                      YTD
Group Term Life                                            No                    $1.87                        $8.67                     $0.00                     $0.00
Pretax Dental                                             Yes                   $28.74                      $143.70                     $9.58                    $47.90
Pretax Medical                                            Yes                  $256.01                     $1,280.05                  $475.44                  $2,377.20
Vision                                                    Yes                    $6.42                       $32.10                     $2.15                    $10.75
Basic Life                                                 No                    $0.00                        $0.00                     $1.78                     $8.80
ER Burden Rate                                             No                    $0.00                        $0.00                   $130.40                   $668.63
Long Term Disab                                            No                    $0.00                        $0.00                     $4.95                    $24.45
Short Term Disa                                            No                    $0.00                        $0.00                     $7.64                    $37.76


Taxes

Tax                                                                                                                      Current                                   YTD
Federal Income Tax                                                                                                       $206.40                               $1,137.14
Employee Medicare                                                                                                         $33.59                                $172.79
Social Security Employee Tax                                                                                             $143.65                                $738.84


Paid Time Off                                                                     Net Pay Distribution

                                                                                   Account Number                      Account Type                             Amount
                                                                                   xxxxxxREDACTED                      Checking                                $1,931.29
                                                                                   Total                                                                       $1,931.29


Pay Summary

                                   Gross                              FIT Taxable Wages                     Taxes                    Deductions                 Net Pay
Current                         $2,607.97                                     $2,316.80                   $383.64                           $293.04            $1,931.29
YTD                            $13,372.56                                    $11,916.71                  $2,048.77                     $1,464.52               $9,859.27
